Citation Nr: 1017029	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-26 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss (formerly left ear only).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 21 years of active duty service ending 
with his retirement in December 1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2006, a statement of the case was issued in August 2007, and 
a substantive appeal was received in August 2007.  A Board 
video conference hearing was held in March 2010.


FINDING OF FACT

The Veteran's service-connected bilateral sensorineural 
hearing loss is productive of Level I hearing acuity for the 
right ear and Level VI hearing acuity, at the highest 
severity documented, of the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including  §§ 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a March 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in March 2006, which was prior to the 
July 2006 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the March 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

Although the RO sent notice to the Veteran in May 2008 in 
compliance with Vazquez, the Board points out that the U.S. 
Court of Appeals for the Federal Circuit recently reversed 
the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Reviewing the March 2006 and May 2008 correspondences in 
light of the Federal Circuit's decision, the Board finds that 
the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records, VA examination 
reports and hearing testimony.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in March 2006, July 
2007 and October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

However, relevant to the Veteran's initial evaluation for his 
bilateral hearing loss disability, the Board notes that, in 
Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the July 2007 VA examiner noted that the Veteran 
reported difficulty hearing in social situations, trouble 
hearing his supervisor at work, and difficulty hearing the 
television at normal volume settings.  At the October 2008 VA 
examination, the examiner noted that the Veteran reported 
decreased hearing in his left ear if he closed up his right 
ear.  The Veteran also provided that his hearing loss caused 
him to retire early from his employment.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extraschedular rating 
is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

In this case, the Board concludes that the functional effects 
of the Veteran's hearing loss disability are adequately 
addressed by the most recent VA examinations and, thus, is 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking a compensable rating for his service-
connected bilateral sensorineural hearing loss.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Veteran filed his current claim for an increased rating 
in February 2006.  The Veteran was afforded a VA audiological 
examination in March 2006, which showed pure tone thresholds, 
in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
10
15
40
60
LEFT
10
50
65
65

The puretone threshold average when rounded was 31 in the 
right ear and 48 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 92 
percent in the right ear and 56 percent in the left ear.  The 
examiner reviewed the claims file and diagnosed the Veteran 
with bilateral high frequency sensorineural hearing loss from 
3000 to 8000 hertz in the right ear and 2000 to 8000 hertz in 
the left ear.  There was also mild low frequent loss in the 
left ear. 

At the time of the March 2006 VA audiological examination, 
the Veteran was shown to have an average puretone hearing 
loss of 31 decibels in the right ear, with 92 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  Further, the Veteran was 
shown to have an average puretone hearing loss of 48 decibels 
in the left ear, with 56 percent speech discrimination, which 
translates to a Roman numeral designation of VI for the left 
ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying Table 
VII, Diagnostic Code 6100, level I for the right ear and 
level VI for the left ear equates to a zero percent 
disability evaluation.  

Table VIA is not for application in the instant case because 
the examination did not show that the Veteran's puretone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), or 
that his puretone threshold was 30 or lower at 1000 Hertz and 
70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

In support of his claim, the Veteran submitted July 2005 and 
August 2006 Industrial Audiometric examinations.  These 
evaluations noted severe hearing loss.  However, while these 
examinations provided audiometric results, the reports failed 
to include a controlled speech discrimination test (Maryland 
CNC) and, thus, are inadequate for rating purposes under 
38 C.F.R. § 4.85.  

Nevertheless, as the private examinations appeared to show an 
increase in severity of the Veteran's hearing loss since the 
last VA examination, the Veteran was afforded another VA 
audiological examination in July 2007, which showed pure tone 
thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
10
20
50
65
LEFT
20
25
65
80

The puretone threshold average when rounded was 36 in the 
right ear.  Although the examiner noted a puretone threshold 
average of 55 in the left ear, it appears that the actual 
puretone threshold average when rounded was 48 in the left 
ear.  The Maryland CNC speech discrimination test revealed 
speech recognition ability of 100 percent in the right ear 
and 88 percent in the left ear.  While the claims file was 
not reviewed, the examiner noted that the Veteran reported 
difficulty hearing in social situations, trouble hearing his 
supervisor at work, and difficulty hearing the television at 
normal volume settings.  The examiner observed that the 
Veteran had asymmetric hearing loss.  In the right ear, he 
had moderate to severe high-frequency hearing loss and in the 
left ear, in addition to moderate to severe high-frequency 
hearing loss, he also had moderate low-frequency hearing 
loss.   

At the time of the July 2007 VA audiological examination, the 
Veteran was shown to have an average puretone hearing loss of 
36 decibels in the right ear, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  Further, the Veteran was 
shown to have an average puretone hearing loss of 48 decibels 
in the left ear, with 88 percent speech discrimination, which 
also translates to a Roman numeral designation of I for the 
left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying 
Table VII, Diagnostic Code 6100, level I for the right ear 
and level I for the left ear equates to a zero percent 
disability evaluation.  Further, even applying a puretone 
threshold average of 55 as mistakenly provided in the 
examination report, which would translate to a Roman numeral 
designation of II for the left ear, it would still equate to 
a zero percent disability evaluation.    

Again, Table VIA is not for application in the instant case 
because the examination did not show that the Veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 or lower at 
1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).  

In support of his claim, the Veteran submitted August 2008 
private records.  The records showed that the Veteran 
reported left ear hearing loss and was referred to a private 
audiologist.  The audiogram is included in the claims file; 
however, again, this private audiogram is insufficient for 
rating purposes because it does not include a controlled 
speech discrimination test (Maryland CNC) in accordance with 
38 C.F.R. § 4.85.

Nevertheless, in October 2008, the Veteran was afforded 
another VA audiological examination, which showed pure tone 
thresholds, in decibels, as follows:



HERTZ 


1000
2000
3000
4000
RIGHT
10
20
45
60
LEFT
15
55
60
65

The puretone threshold average when rounded was 34 in the 
right ear and 49 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 
100 percent in the right ear and 92 percent in the left ear.  
Significantly, the Veteran reported that his hearing loss 
caused him to retire early from his employment.  The 
diagnosis was moderate to severe sensorineural hearing loss 
from 3000 to 8000 hertz in the right ear, and moderate mixed 
loss to 500 hertz with a moderate to severe sensorineural 
hearing loss from 1500 hertz to 8000 hertz in the left ear.  

At the time of the October 2008 VA audiological examination, 
the Veteran was shown to have an average puretone hearing 
loss of 34 decibels in the right ear, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  Further, the Veteran was 
shown to have an average puretone hearing loss of 49 decibels 
in the left ear, with 92 percent speech discrimination, which 
also translates to a Roman numeral designation of I for the 
left ear.  38 C.F.R.  § 4.85, Table VI.  Thus, when applying 
Table VII, Diagnostic Code 6100, level I for the right ear 
and level I for the left ear equates to a zero percent 
disability evaluation.  

Again, Table VIA is not for application in the instant case 
because the examination did not show that the Veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 or lower at 
1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 
4.85(c), 4.86(a).  

Although the claims file was not reviewed by the July 2007 
examiner and it is unclear whether the claims file was 
reviewed at the most recent VA examination, given that the 
claims file was reviewed by the March 2006 examiner and all 
of the examination reports set forth detailed examination 
findings, including an accurate medical history, in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examinations to 
be sufficient for rating purposes.  

VA treatment records have also been associated with the 
claims file.  While these records showed that the Veteran 
sought treatment for his left ear hearing loss, the records 
do not provide any information for rating purposes.  

The Veteran testified at a Board video conference hearing in 
March 2010.  The Veteran reported that he could not hear out 
of his left ear.  His right ear hearing was not 100 percent, 
but he could function.  He indicated that he had issues 
getting treatment and proper hearing aids from the VA system.  
Significantly, he provided that he could not hear his 
supervisor because of too much background noise.  He stated 
that he worked for the city for six years, but gave up his 
job at 62 primarily because of his hearing.  He also stated 
that he had trouble hearing people on an everyday basis like 
at the grocery store.  He also mentioned that his wife had to 
turn the television down.  

The Board acknowledges the contentions put forth by the 
Veteran regarding the impact his service-connected bilateral 
hearing loss has on his daily activities and employment.  
However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100.  Therefore, in the instant 
case, when applying the VA audiological examinations test 
results from March 2006, July 2007 and October 2008, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

At this point the Board acknowledges the Veteran's assertions 
regarding difficulty hearing in social situations and 
difficulty hearing his supervisor because of too much 
background noise.  The Board notes here that 38 C.F.R. § 
4.86(b) appears to be designed to address such a problem.  
Under this regulatory provision, when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise and appears to acknowledge that a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25203 (May 11, 1999).  However, as already noted, 
the audiological test results do not meet the criteria of 38 
C.F.R. § 4.86(b).  

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

As noted above, the Court has found that the schedular 
criteria for hearing loss do not adequately address the 
functional effects that the Veteran's disability has on his 
daily activities.  However, in this case, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his service-connected hearing loss 
disorder resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The Board acknowledges the Veteran's 
claims that he retired early due to his hearing loss.  
However, the Veteran's bare assertion in this regard is not 
supported by the overall evidence which does not show a 
disability picture which resulted in marked interference with 
employment.  In view of the overall evidence, the Board does 
not find the Veteran's subjective assertion regarding 
retiring early due to hearing loss to be credible.  In fact, 
it appears that the Veteran's retirement was voluntary.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is not warranted.  The appeal is 
denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


